The indictment in this case charged that the defendant "on, etc., in the county of Montgomery, did become drunk and intoxicated with spirits, and being so drunk and intoxicated, did go out and exhibit himself in the streets of Lawrenceville, during the sitting of the Superior Court of Law for the county of Montgomery, in the town of Lawrenceville, the good citizens of the State being then and there assembled for *Page 266 
the transaction of business, and passing and repassing, etc., and in the presence of said citizens did then and there so exhibit himself, and in the hearing of the said citizens did then and there in a loud voice curse and swear, and use divers profane and blasphemous expressions, and take in vain the sacred name of the Almighty, to the common nuisance," etc.
The defendant having pleaded not guilty, the jury on the trial found the following special verdict:
"The jury find that the defendant, on 1 March, 1844, in the (372)  county of Montgomery, during the sitting of the Superior Court of Law for that county, at Lawrenceville, became drunk and intoxicated with spirits; that he was not so drunk as to be unable to walk or to stagger, but it was apparent from his conversation, looks and gestures that he was excited by and laboring under the effects of spirits; that, in this condition, he went to a cart standing on or near the edge of one of the public streets, where some twenty or thirty persons were assembled, talking and drinking, and in their hearing abused the judge then holding court, in a vulgar manner, and also abused the grand jury. He then went off, but afterwards returned to the cart and repeated what he had before said. His tone of voice was louder than is usual in conversation between two persons, but was not so loud as to be heard at a greater distance than twenty or thirty steps, although the persons there, if they had listened, could all have heard him. The people there assembled were not disturbed in their business or conversation by what he said, and did not assemble or draw up around him, and his language excited no particular attention among the bystanders. It was 100 yards from the place where the court was sitting, and did not disturb the business of the court. And whether upon these facts the defendant is guilty," etc., the jury submit to the court.
The court being of opinion that the facts found in the special verdict did not amount in law to a common nuisance, and did not sustain that allegation in the indictment, a verdict of not guilty was entered; and judgment for the defendant being rendered, the solicitor for the State appealed.
The special verdict in this case found is that the defendant was slightly intoxicated one day, near a public street in the town of Lawrenceville, during the sitting of the Superior Court. He was (373)  100 yards from the courthouse, and did not disturb the court. For this act of drunkenness he might have been, by force of the *Page 267 
act of Assembly, fined 25 cents by a judgment of a justice of the peace. It is also found by the verdict that the defendant, at the same time and place, made use of profane language, cursing and swearing, and also abusive and vulgar language, when he was speaking about the judicial conduct of the judge then holding the court, and also the grand jury. The defendant was liable, under the act of Assembly, to a conviction before a justice, and to have been fined 25 cents "for every oath or curse." But it is only when the act or acts done by a person or the omission to act by a person who by law ought to act, operate to the annoyance, detriment, or disturbance of the public at large that the offender becomes amenable to the public by way of indictment at common law. So far from either of the two facts found by the verdict, or both combined, coming up to the above definition of a public nuisance, the verdict expressly finds that the people were not disturbed in their business or conversation by him. There are many immoral acts and vicious conduct of persons which bring down the indignation of every virtuous man, in regard to which the Legislature have not thought society would be much aided by having the delinquents indicted; they are left to the correction of the religious and moral influence of society itself. We think that the judgment was right.
PER CURIAM.                                             Affirmed.
Cited: S. v. Jones, 31 N.C. 40.
(374)